Broyles, C. J.
1. The defendant having been convicted of unlawfully shooting at another, the failure of the court to instruct the jury upon the law of voluntary manslaughter is not ground for a new trial.
2. “It is not matter of right for the accused to make a second statement to the court and jury because the State has introduced additional evidence which strengthens .the case against him.” Boston v. State, 94 Ga. 590 (2) (21 S. E. 603) ; Knox v. State, 112 Ga. 373 (37 S. E. 416).
(a) “Whether he should be allowed to supplement his first statement with another is discretionary with the trial court.” Williams v. State, 138 Ga. 825 (76 S. E. 347), and cit. In the instant case the refusal of the court to allow the accused to make a second statement was not an abuse of its discretion.
3. The court did not err in overruling those grounds of the motion for a new trial based upon alleged newly discovered evidence.
(a) Such evidence was largely impeaching in its character.
(&) The supporting affidavits of the witnesses failed to give the names of their associates. Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175).
4. The evidence in each case authorized the verdict.

Judgments affirmed.


Luke and Bloodworth, JJ., concur.